Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10-13 are rejected under 35 U.S.C. 103(a) as obvious over Michie et al. (WO 2004/101674) in view of Schramm et al. (US 2004/0266966) and Gemoets et al. (WO 03/016396).
Regarding claims 1-2, 4, 6-7, 10-13, Michie discloses a multimodal polyethylene composition which has density of about 0.940 g/cc, preferably in the range of from about 0.945 to about 0.955 g/cc and a melt flow index ratio of from about 0.2 to about 1.5 g/10 min. (page 13, lines 15-21) and wherein the composition comprises a high molecular weight ethylene alpha olefin copolymer (first component of the present invention) having a mole ratio of alpha olefin to ethylene of 0.01:1 to about 0.8:1, having a molecular weight in the range of 135000-445000 (page 12, lines 5-7) and a density of 0.920-0.930 g/cc, a melt flow index of 0.2-12 g/10 min (page 12, lines 7-22) and a low 
In the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549.
However, Michie discloses that melt flow index ratio of from about 0.2 to about 1.5 g/10 min, but fails to disclose that the multimodal polyethylene composition has a melt flow index (I2) of at least 1 g/10 minutes and high density polyethylene composition has a 1% secant modulus in psi of equal or greater to the claimed relationship and fails to disclose that the high density polyethylene composition has a molecular weight distribution from 5 to 13.
Whereas, Schramm discloses a polyethylene resin having a multimodal weight distribution, said resin being further characterized in that it has a density in the range of from about 0.925 g/cc to about 0.950 g/cc, a melt index in the range of from about 0.05 g/ 10 min to about 5 g/10 min and it comprises at least one high molecular weight 
Whereas, Gemoets discloses a polyethylene composition with a bimodal molecular weight distribution and articles made thereof. The composition comprises a low-molecular-weight (LMW) ethylene homopolymer component and a homogeneous, high-molecular-weight (HMW) ethylene interpolymer component (abstract). The molecular weight distribution of the composition is preferably in the range of 10-17.5 or in some embodiments is less than 10 (page 6, lines 6-10). The LMW high density ethylene homopolymer component has an I2 melt index of less than 2000 g/10 minutes i.e. in the range of 30-2000 (page 7, lines 14-18). The motivation for forming bimodal polyethylene composition having a molecular weight distribution in the range of 10-17.5 is to have improved durability with better resistance to cracking.  
In light of the motivation of forming a polyethylene resin having a multimodal weight distribution, said resin having a melt index of from about 0.05 g/ 10 min to about 5 g/10 min and forming a polyethylene resin having a multimodal weight distribution in the range of 10-17.5 as taught by Schramm, Gemoets as described above, it therefore would have been obvious to one of ordinary skill in the art at the time of invention to form multimodal polyethylene composition of Michie having a melt index of from about 0.05 g/ 10 min to about 5 g/ 10 min as taught by Schramm motivated by the desire to have a balanced combination of thermal, mechanical and processing properties (para 0007) and to form multimodal polyethylene composition of Michie having a molecular 
As Michie in view of Schramm and Gemoets discloses the same high density polyethylene composition as claimed as described above, the high density polyethylene composition of Michie would intrinsically have the properties as recited in the instant 40-41; namely, a 1% secant modulus in psi of equal or greater to the claimed relationship of the instant claim 1, environmental stress crack resistance of at least 10 hours measured via ASTM D-1693 condition B, 10% Igepal or at least 100 hours measured via ASTM D-1693 condition B, 100% Igepal and having a standard deviation of flow direction shrinkage of less than 7 percent across different colors. 

Claims 1-2, 4, 6-7, 10, 13 are rejected under 35 U.S.C. 103(a) as obvious over Gemoets et al. (WO 03/016396) in view of Schramm et al. (US 2004/0266966).
Regarding claims 1-2, 4, 6-7, 10, 13 Gemoets discloses a polyethylene composition with a bimodal molecular weight distribution and articles made thereof. The composition comprises a low-molecular-weight (LMW) ethylene homopolymer component and a homogeneous, high-molecular-weight (HMW) ethylene interpolymer component. The polyethylene composition is used to make articles such as blow moldings and transmission and distribution pipes (abstract). The molecular weight distribution of the composition is preferably in the range of 10-17.5 or in some embodiments is less than 10 (page 6, lines 6-10). The LMW high density ethylene homopolymer component has an I2 melt index of less than 2000 g/10 minutes i.e. in the range of 30-2000 (page 7, lines 14-18). The density of the LMW component is 
However, Gemoets fails to disclose that the multimodal polyethylene composition has a melt flow index (I2) of at least 1 g/10 minutes and high density polyethylene composition has a 1% secant modulus in psi of equal or greater to the claimed relationship.
Whereas, Schramm discloses a polyethylene resin having a multimodal weight distribution, said resin being further characterized in that it has a density in the range of from about 0.925 g/cc to about 0.950 g/cc, a melt index in the range of from about 0.05 g/ 10 min to about 5 g/10 min and it comprises at least one high molecular weight ethylene interpolymer and at least one low molecular weight ethylene polymer. The motivation for forming a polyethylene resin having a multimodal weight distribution, said resin having a melt index of from about 0.05 g/ 10 min to about 5 g/10 min is to have a balanced combination of thermal, mechanical and processing properties (para 0007).
In light of the motivation of forming a polyethylene resin having a multimodal weight distribution, said resin having a melt index of from about 0.05 g/ 10 min to about 5 g/10 as taught by Schramm as described above, it therefore would have been obvious 
As Gemoets in view of Schramm discloses the same high density polyethylene composition as claimed as described above, the high density polyethylene composition of Gemoets in view of Schramm would intrinsically have the properties as recited in the instant 40; namely, a 1% secant modulus in psi of equal or greater to the claimed relationship of the instant claim 1, an environmental stress crack resistance of at least 10 hours measured via ASTM D-1693 condition B, 10% Igepal or at least 100 hours measured via ASTM D-1693 condition B, 100% Igepal and having a standard deviation of flow direction shrinkage of less than 7 percent across different colors.

Response to Arguments
Applicants arguments filed on 02/03/2022 has been fully considered, but they are not persuasive. 
Applicant argues that as shown in the Lu Declaration and IM Trials Report, the high-density polyethylene composition of claim 1 can be injection molded into a bottle cap closure. As also shown in the previously submitted Lu Declaration, including Appendix A containing the IM Trials Report, each of the composition of Michie and the composition of Gemoets cannot be injection molded into a bottle cap closure.
However, it should be noted that claim does not recite high density polyethylene composition to be injection molded nor does it direct to the use of bottle closure, so Applicants arguments with respect to bottle closure is not persuasive.  
Applicant argues that the objective of the injection-molding experiments was to make an injection- molded article that is a PCL 1881 compliant carbonated soft drink closure with a specification weight of 2.15 grams (g). The design was provided by Universal Closures, LTD — a well- known closure design company that licenses 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.